41 N.J. 65 (1963)
194 A.2d 729
THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
VANDERBILT MILLER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 21, 1963.
Decided November 4, 1963.
Mr. Charles A. Sweeney argued the cause for appellant.
Mr. Robert J. DelTufo, Assistant Prosecutor, argued the cause for respondent (Mr. Frank C. Scerbo, Morris County Prosecutor, attorney).
The opinion of the court was delivered
PER CURIAM.
Defendant, charged with murder, sought an order permitting his assigned counsel to engage a private investigator *66 at the expense of the county. The trial court denied the application, and we granted defendant's motion for leave to appeal.
There is no dispute that defendant is indigent. The prosecutor has been commendably cooperative, but nonetheless we think a private investigator should be authorized to find and interview the individuals who were present on the premises when the offense was allegedly committed. State v. Horton, 34 N.J. 518, 534 (1961). It is of course incumbent upon counsel to see that the investigation is conducted within reasonable limits and the trial court can exert suitable controls to that end.
The order is reversed with directions for the entry of order in harmony with this opinion.
For reversal  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.